DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1, the prior art fails to teach:
operate a drive system of the agricultural system in an alternative operation instead of a normal operation in response to determining the mathematical means of the current flow exceeds the current threshold for the time threshold.
Claims 2-4 and 6-9 are considered allowable based at least upon their dependence upon claim 1.
operate the agitator drive system in an alternative operation instead of [[a]] the normal operation in response to determining the current flow exceeds the first current threshold for the first time threshold, wherein the alternative operation comprises a reduced duty cycle comprising a reduced ratio between the active time and the total time of operation of the agitator drive system.
For claim 10, the prior art fails to teach:
operate the agitator drive system in an alternative operation instead of the normal operation in response to determining the current flow exceeds the first current threshold for the first time threshold, wherein the alternative operation comprises a reduced duty cycle comprising a reduced ratio between the active time and the total time of operation of the agitator drive system.
Claims 12-15 are considered allowable based at least upon their dependence upon claim 10.
For claim 16, the prior art fails to teach:
reduce a duty cycle of the drive system from a normal duty cycle to a reduced duty cycle in response to determining the average current flow exceeds the first current threshold for the first time threshold.
Claims 17-20 are considered allowable based at least upon their dependence upon claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Donnelly et al (US 2004/0254654).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849